—Order, Supreme Court, New York County (Edward Lehner, J.), entered October 21, 1993, which denied defendant’s motion to renew the April 30, 1993 denial of her prior motion for leave to amend, unanimously affirmed, without costs.
We agree with the IAS Court that renewal was not warranted since defendant failed to offer an adequate excuse for failing to submit the additional evidence submitted upon renewal at the time of the initial motion (300 W. Realty Co. v City of New York, 99 AD2d 708).
Upon the record here, we reject defendant’s claim that a discretionary grant of renewal would have been appropriate in this case (De Almeida v Finesod, 160 AD2d 491; Pinto v Pinto, 120 AD2d 337). We have considered defendant’s other claims and find them to be without merit. Concur—Ellerin, J. P., Wallach, Ross and Williams, JJ.